Citation Nr: 0629594	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with depressed mood, to include as secondary to 
service-connected disabilities.

2.  Entitlement to an increased evaluation for residuals of 
cold injury to the right lower extremity, currently assigned 
a 10 percent disability evaluation.

3.  Entitlement to an increased evaluation for residuals of 
cold injury to the left lower extremity, currently assigned a 
10 percent disability evaluation.

4.  Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004, April 2005, and January 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the issues of 
entitlement to an increased evaluation for residuals of cold 
injury to the right and left extremities for further 
development in October 2005, and that development was 
completed by the RO.  The case has since been returned to the 
Board for appellate review.

The issue of entitlement to a higher initial evaluation for 
PTSD will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran has not been shown to have an adjustment 
disorder with depressed mood that is causally or 
etiologically related to service or to a service-connected 
disorder.

3.  The veteran's residuals of cold injury to the right lower 
extremity are not productive of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities.

4.  The veteran's residuals of cold injury to the left lower 
extremity are not productive of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities.


CONCLUSIONS OF LAW

1.  An adjustment disorder with depressed mood was not 
incurred in active service and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2005). 

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury to the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.110, Diagnostic Code 7122 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury to the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.110, Diagnostic Code 7122 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2004 in connection with his claim for an increased 
evaluation for residuals of cold injury to the right and left 
lower extremities, prior to the initial decision on the claim 
in June 2004, as well as in January 2005.  The RO also sent a 
letter in November 2004 in connection with the claim for 
service connection for an adjustment disorder, which was 
prior to the initial decision on the claim in January 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for an increased evaluation.  Specifically, the April 
2004 and January 2005 letters stated that, "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  The November 
2004 letter also notified the veteran of what the evidence 
must show to support his claim for compensation based upon an 
additional disability that was caused or aggravated by a 
service-connected disability.  Additionally, the July 2004 
and February 2006 statements of the case (SOC) and the 
February 2006 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  In fact, the 
July 2004 SOC and February 2006 SSOC provided the veteran 
with the schedular criteria used to evaluate his service-
connected residuals of cold injury to the right and left 
lower extremities, namely Diagnostic Code 7122.   

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2004, November 2004, 
and January 2005 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2004, November 2004, and January 2005 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The April 2004 and January 2005 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the April 2004, 
November 2004, and January 2005 letters stated that it was 
still the veteran's responsibility to support his claims with 
appropriate evidence and to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOCs, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded VA examinations in 
January 2005, February 2005, and December 2005.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with SOCs and a SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for an 
adjustment disorder with depressed mood.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of an adjustment disorder or 
depressed mood.  In fact, his January 1953 separation 
examination did not find any psychiatric abnormalities.  
Moreover, the veteran did not seek treatment for an 
adjustment disorder with depressed mood for many decades 
following his separation from service.  Therefore, the Board 
finds that an adjustment disorder with depressed mood did not 
manifest during his period of service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of an 
adjustment disorder with depressed mood, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of an adjustment disorder or depressed 
mood is itself evidence which tends to show that an 
adjustment disorder with depressed mood did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that an 
adjustment disorder with depressed mood manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis of an 
adjustment disorder to the veteran's military service.  As 
noted above, the record shows that there were no complaints, 
treatment, or diagnosis of an adjustment disorder or 
depressed mood for many decades following the veteran's 
separation from service.  Moreover, the veteran has not even 
contended that his adjustment disorder with depressed mood is 
directly related to his military service, as he has instead 
claimed that the disorder is due to his service-connected 
disabilities.  Therefore, the Board finds that an adjustment 
disorder with depressed mood did not manifest during service 
and has not been shown to be causally or etiologically 
related to an event, disease, or injury in service.

As to the veteran's claim that his adjustment disorder with 
depressed mood is related to his service-connected 
disabilities, the Board also finds that the more probative 
evidence of record does not support this contention.  In this 
regard, the February 2005 VA examiner diagnosed the veteran 
with depressed mood secondary to a multitude of medical 
problems, but opined that it was not secondary to his 
service-connected tinnitus or cold injury residuals.  The 
Board does observe that a private medical opinion was 
submitted in support of the veteran's claim that his 
adjustment disorder was related to his service-connected 
disabilities.  In this regard, a September 2004 private 
physician indicated that the veteran's physical problems had 
exacerbated his own adjustment to and depression concerning 
his physical limitations.  However, the law is clear that it 
is the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions.  Flash v. 
Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
February 2005 VA examiner's opinion to be more probative.  
The September 2004 private physician did not indicate that he 
had reviewed the veteran's claims file.  Instead, he appears 
to base his opinion on the veteran's own reported history.  
As such, the September 2004 opinion rests on incomplete 
information. Moreover, the September 2004 private physician 
did not specify the physical problems to which he was 
referring, nor did he indicate whether they were service-
connected disabilities.  In contrast, the February 2005 VA 
examiner offered his opinion based on a review of all of the 
evidence and offered a thorough rationale for the opinion 
reached that is clearly supported by the evidence of record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the February 
2005 VA examiner who had the benefit and review of all 
pertinent medical records and who provides a thorough 
rationale supported by the record.  Thus, the Board finds 
that service connection for an adjustment disorder with 
depressed mood is not warranted on a secondary basis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an adjustment disorder with depressed mood.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an adjustment disorder with depressed mood is 
not warranted.  The veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned separate 10 percent 
disability evaluations for his residuals of cold injury to 
the right and left lower extremities pursuant to 38 C.F.R. 
§ 4.110, Diagnostic Code 7122.  Under that diagnostic code, a 
10 percent disability evaluation is contemplated for 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent disability evaluation is warranted for arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
residuals of cold injury to the right and left lower 
extremities.  The medical evidence of record does not show 
him to have tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities, such as osteoporosis, subarticular punched out 
lesions, or osteoarthritis, due to his service-connected 
disability.  In fact, the December 2005 VA examiner noted 
that the veteran did not have any tissue loss, hyperhidrosis, 
or punched out lesions.  The examiner did indicate that the 
veteran had cold sensitivity, discomfort, numbness, severe 
onychomycosis, moderately red legs, and generalized 
osteoarthritis in the ankles and knees.  However, he stated 
that cold sensitivity was the only symptom that he could 
attribute to the veteran's cold weather injuries, as he had 
other intertwining medical problems that were factoring into 
his lower extremity symptoms.   As such, the medical evidence 
of record shows that the veteran's service-connected cold 
injury residuals have only been productive of cold 
sensitivity in the lower extremities.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
cold injury to the right and left lower extremities.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of cold injury to the right and left lower 
extremities have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
residuals of cold injury to the right and left lower 
extremities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Service connection for an adjustment disorder with depressed 
mood is denied. 

An evaluation in excess of 10 percent for residuals of cold 
injury to the right lower extremity is denied.

An evaluation in excess of 10 percent for residuals of cold 
injury to the left lower extremity is denied.


REMAND

Reason for remand: To provide the veteran with a proper 
notification letter and to allow for the initial 
consideration of additional evidence by the RO.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the veteran has not been adequately 
informed of the notice provisions in connection with his 
claim for a higher initial evaluation for PTSD.  In this 
regard, the record contains a letter dated in January 2005, 
which discusses what evidence is necessary to substantiate 
his claim for service connection for PTSD. However, that 
letter did not notify the veteran as to what evidence is 
necessary to substantiate his claim for a higher initial 
evaluation.  Nor did the letter tell him to provide any 
evidence in his possession that pertains to the claim.  The 
Court has indicated that such specific notice is required to 
comply with the law.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

The Board also observes that additional evidence has been 
received, namely VA medical records, which was not previously 
considered by the RO in connection with the veteran's claim 
for a higher initial evaluation for PTSD.  A Supplemental 
Statement of the Case (SSOC) was not issued for that 
particular issue, and the veteran did not submit a waiver of 
the RO's initial consideration of the evidence.  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation 
for PTSD.  The letter should (1) inform 
him of the information and evidence that 
is necessary to substantiate the claim; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


